—Judgment, Supreme Court, New York County (William Davis, J.), entered April 5, 2001, which denied and dismissed the petition brought pursuant to CPLR article 78 to annul a determination of respondent New York City Department of Correction to terminate petitioner’s probationary employment, unanimously affirmed, without costs.
Petitioner’s conclusory allegations of bad faith provide no basis to disturb respondent’s determination terminating her probationary employment (see, Matter of Beacham v Brown, 215 AD2d 334). Indeed, far from evidencing bad faith on respondent’s part, the record demonstrates that respondent’s decision to terminate petitioner’s probationary employment was rationally premised upon petitioner’s repeated failure to abide by departmental sick leave policies. Concur—Tom, J.P., Mazzarelli, Buckley, Lerner and Gonzalez, JJ.